The police officer’s memo book sought by petitioner is exempt from FOIL disclosure (Matter of Scott v Chief Med. Examiner of City of N. Y., 179 AD2d 443, 444, lv denied 79 NY2d 758, *339cert denied 506 US 891; see also, Matter of Gould v New York City Police Dept., 223 AD2d 468; Matter of Johnson v New York City Police Dept., 220 AD2d 320). With respect to the other records sought in both petitioner’s original and supplemental petitions, respondent’s certification that it has provided petitioner with all of the records in its possession, other than the memo book, relating to petitioner’s arrest and conviction was sufficient to establish the nonexistence of the records sought (see, Matter of Swinton v Record Access Officers, 198 AD2d 165; Matter of Rodriguez v Dillon, 210 AD2d 416, lv denied 85 NY2d 807). Concur — Milonas, J. P., Kupferman, Nardelli and Mazzarelli, JJ.